ALLOWANCE

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Acknowledgments
In the reply, filed on January 24, 2022, Applicant amended claims 1-15.
In the non-final rejection of October 25, 2021, Examiner acknowledged applicant's claim for foreign priority based on an application filed in Europe on July 1, 2016, and that Applicant has not filed a certified copy of the 16305828.2 application as required by 37 CFR 1.55. However, Examiner was in error and a certified copy of EP 16305828.2 was filed on December 20, 2018. Concern is withdrawn.
Examiner noted that this application contains sequence disclosures in accordance with the definitions for nucleotide and/or amino acid sequences set forth in 37 CFR 1.821(a)(1) and (a)(2), and that this application fails to comply with the requirements of 37 CFR 1.821 - 1.825. Applicant submitted a “Sequence Listing” part of the disclosure. Concern is withdrawn.
Examiner objected to the Abstract. Applicant amended the Abstract. Objection is withdrawn.
Examiner objected to claims 1-15. Applicant amended claims 1-15. Objection is withdrawn.
Examiner rejected claims 1-15 under 35 U.S.C. 112(b). Applicant amended claims 1 and 4. Rejection is withdrawn.
Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 

	Claim 1 (Currently Amended) A drug delivery device comprising: 
	a housing body; 
	a piston rod configured to rotate in a rotational direction during dose dispensing under a driving torque; and 
	a threaded insert, 
	wherein the piston rod is in threaded engagement with the threaded insert such that during the dose dispensing, the piston rod displaces axially in a distal direction relative to the threaded insert, characterized in that the threaded insert is movable relative to a stop provided in the housing body and that a resilient means is provided to bias the threaded insert against the stop so that the rotation of the piston rod causes the threaded insert to move away from the stop in response to reaction forces, induced by a cartridge bung into the threaded insert, [[by]] acting on the piston rod in a proximal direction when the reaction forces exceed a biasing force of the resilient means.
	Claim 15 (Currently Amended) The drug delivery device according to claim 1, further comprising a cartridge containing a medicament, the cartridge being located in the distal the cartridge bung inside the cartridge to be displaced along the distal direction by contact to the piston rod when advancing.

	Abstract (Currently Amended) A drug delivery device comprising a housing body; a piston rod configured to rotate in a rotational direction during dose dispensing under a driving force; and a threaded insert, wherein the piston rod is in threaded engagement with the threaded insert such that during the dose dispensing, the piston rod displaces axially in a distal direction relative to the threaded insert for displacement of a cartridge bung. The threaded insert is movable relative to a stop provided in the housing body and a spring is provided to bias the threaded insert against the stop so that the rotation of the piston rod causes the threaded insert to move away from the stop in response to reaction forces, induced by [[a]] the cartridge bung into the threaded insert, [[by]] acting on the piston rod in a proximal direction when the reaction forces exceed a biasing force of the spring.
	
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
	In regards to independent claim 1, the prior art of record does not disclose or render obvious before the effective filing date of the claimed invention the combination of a drug delivery device, as claimed, specifically including that the rotation of the piston rod causes the threaded insert to move away from the stop in response to reaction forces, induced by a cartridge bung into the threaded insert, acting on the piston rod in a proximal direction when the reaction forces exceed a biasing force of the resilient means.
From claim 3, the corresponding structure for “a resilient means” is a spring. However, Atterbury et al does not teach that the rotation of the piston rod causes the threaded insert to move away from the stop in response to reaction forces, induced by a cartridge bung into the threaded insert, acting on the piston rod in a proximal direction when the reaction forces exceed a biasing force of the resilient means, as Atterbury et al instead teaches that “Continued screwing in of cartridge assembly 24 by the user shifts floating nut 60 rearward against a resisting force generated by the compressing of spring 90.” (paragraph [0094]).
	Butler et al (WO 2016/055627) teaches a drug delivery device (Figures 1a-13c, injection pen) comprising: a housing body (housing 10); a piston rod (piston rod 30) configured to rotate in a rotational direction during dose dispensing under a driving torque (page 21, lines 11-21); and a threaded insert (reset element 150 having inner thread 152), wherein the piston rod is in threaded engagement with the threaded insert such that during the dose dispensing, the piston rod displaces axially in a distal direction relative to the threaded insert (page 21, lines 11-21), characterized in that the threaded insert is movable relative to a stop (variable inner diameter of From claim 3, the corresponding structure for “a resilient means” is a spring. However, Butler et al does not teach that the rotation of the piston rod causes the threaded insert to move away from the stop in response to reaction forces, induced by a cartridge bung into the threaded insert, acting on the piston rod in a proximal direction when the reaction forces exceed a biasing force of the resilient means, as Butler et al instead teaches that “the cartridge holder 20 contacts the reset element 150, and acts to move the reset element 150 in a proximal direction” (page 23, lines 18-19).
Thus, independent claim 1 is allowed. Dependent claims 2-15 are allowed by virtue of being dependent upon independent claim 1.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHEFALI D PATEL whose telephone number is (571)270-3645. The examiner can normally be reached Monday-Friday 8:30am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin C Sirmons can be reached on (571) 272-4965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SHEFALI D PATEL/Primary Examiner, Art Unit 3783